34.810(2).      Appellant's petition was procedurally barred absent a
                   demonstration of good cause and actual prejudice.       See NRS 34.726(1);
                   NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the State specifically
                   pleaded laches, appellant was required to overcome the rebuttable
                   presumption of prejudice. NRS 34.800(2).
                                Appellant did not attempt to demonstrate good cause to excuse
                   the procedural defaults. Rather, appellant argued that the procedural
                   bars did not apply because he was actually innocent. Appellant claimed
                   that he was actually innocent because the victim's death was caused by a
                   drug administered by hospital employees after the altercation with
                   appellant. This claim was without merit. Appellant's actions were a
                   substantial factor in the victim's death and his criminal liability would not
                   be relieved by the medical treatment that followed the altercation.       See
                   Lay v. State, 110 Nev. 1189, 1192-93, 886 P.2d 448, 450 (1994). Moreover,
                   appellant failed to demonstrate that this claim was based on new evidence
                   as appellant has previously raised similar claims related to the victim's
                   medical treatment.     See Brown v. State, Docket No. 56769 (Order of
                   Affirmance, March 18, 2011). Accordingly, appellant failed to show that
                   "it is more likely than not that no reasonable juror would have convicted
                   him in light of. . . new evidence." Calderon v. Thompson, 523 U.S. 538,
                   559 (1998) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)); see also
                   Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001); Mazzan v.


                     . continued

                   March 18, 2011); Brown, Sr. v. State, Docket No. 59696 (Order of
                   Affirmance, September 12, 2012).



SUPREME COURT
      OF
    NEVADA
                                                         2
(0) 1947A dlatip
                Warden, 112 Nev. 838, 842, 921 P.2d 920, 922 (1996). We therefore
                conclude that the district court did not err in denying appellant's petition
                as procedurally barred and barred by laches. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3




                                                                                   J.
                                                   Pickering




                cc: Hon. Douglas Smith, District Judge
                     Howard Vincent Brown
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      3 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                     3
(0) I941A